Citation Nr: 1756158	
Decision Date: 12/06/17    Archive Date: 12/15/17

DOCKET NO.  13-24 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for degenerative disc condition (claimed as degenerative disks problem), to include as secondary to service-connected sarcoidosis, with uveitis, status post enucleation of left eye.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Zimmerman, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the Marine Corps from September 1982 to August 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

The Veteran testified before the undersigned at a November 2016 hearing.  A transcript of that hearing is of record. 
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

In the present case, the Board notes that the record contains a September 2012 VA opinion indicating, in effect, that it is unlikely that the Veteran's degenerative disc condition is related to service or to a service-connected disability.  However, because the examiner's opinion did not state whether or not the Veteran's service-connected steroid use could have caused or aggravated his degenerative disc condition, the Board finds that the opinion is inadequate.  A new examination and opinion-based on full review of the record and supported by stated rationale-is needed to fairly resolve the Veteran's claims.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).


Accordingly, the case is REMANDED for the following action:

1.  After the foregoing development has been completed to the extent possible, arrange to have the Veteran scheduled for a VA examination to determine the nature and cause of any lower back disability.  The claims file should be made available for review.

The examiner should clearly identify all current disabilities of the Veteran's lower back, to include whether the Veteran has osteoporosis or compression fracture of the lower back.  Then, with respect to each such diagnosed disability, the examiner should provide an answer to each of the following questions:

A.  Is it at least as likely as not (i.e., is there a 50 percent or greater probability) that the disability is the result of disease or injury incurred in or aggravated by service?

B.  Is it at least as likely as not (i.e., is there a 50 percent or greater probability) that the disability was caused or aggravated by a service-connected disability, including the Veteran's sarcoidosis and related long term steroid use?

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached, in a report.

The examiner's report should discuss the following:

A.  The Veteran's lay assertion, apparently based on side effects listed on the internet, that his long term use of steroids, including prednisone, caused or aggravated his lower back condition.

B.  The "Medical Student Note" dated December 9, 2013, stating that "[the Veteran] has suffered from Degenerative Joint Disease of L4-5, L5-S1 exacerbated by the chronic use of Prednisone 50mg q day for Sarcoid"

2.  Readjudicate the claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


